Filed 10/14/15 P. v. Clay CA2/7
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION SEVEN


THE PEOPLE,                                                          B262654

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. SA075790)
         v.

ROY DYCRUS CLAY,

         Defendant and Appellant.




         APPEAL from an order of the Superior Court of Los Angeles County, Elden S.
Fox, Judge. Affirmed.
         Roy Dycrus Clay, in pro. per.; Leonard J. Klaif, under appointment by the Court
of Appeal, for Defendant and Appellant.
         No appearance for Plaintiff and Respondent.
                                          _______________________
       After waiving his right to a preliminary hearing, on March 9, 2011 Roy Dycrus
Clay entered an open guilty plea to one count of second degree burglary (Pen. Code,
§ 459)1 and two counts of grand theft of personal property (§ 487, subd. (a)) and admitted
having suffered two prior serious or violent felony convictions within the meaning of the
three strikes law (§§ 667, subds. (b)-(i); 1170.12) and having served numerous prior
prison terms for felonies within the meaning of section 667.5, subdivision (b). The court
sentenced Clay as a second strike offender to an aggregate state prison term of nine years
eight months for burglary and one count of grand theft of personal property to be served
concurrently with a four-year sentence imposed in another case. The court stayed
sentence on the second grand theft of personal property count pursuant to section 654 and
dismissed the remaining prior strike conviction and all prior prison term enhancements.
       On December 2, 2014 Clay filed a petition seeking to reduce his felony
convictions to misdemeanors under Proposition 47, the Safe Neighborhoods and Schools
Act (§ 1170.18).2 The trial court denied the petition, finding Clay was not eligible for
resentencing under Proposition 47 because “the offenses related to a burglary of a



1
       Statutory references are to this code.
2
        On November 4, 2014 California voters approved Proposition 47, “the Safe
Neighborhoods and Schools Act.” In brief, Proposition 47: (1) requires a misdemeanor
sentence instead of a felony sentence for certain drug possession offenses; (2) requires a
misdemeanor sentence instead of a felony sentence for the crimes of petty theft, receiving
stolen property and forging/writing bad checks when the amount involved is $950 or less;
(3) allows a felony sentence (excluding a defendant from a misdemeanor sentence) for
the specified crimes if a defendant has prior conviction listed under section 667,
subdivision (e)(2)(C)(iv), or a prior conviction for an offense requiring sex offender
registration under section 290; and (4) requires resentencing for defendants serving
felony sentences for the specified crimes unless the trial court finds an unreasonable
public safety risk. (See People v.Shabazz (2015) 237 Cal. App. 4th 303, 308 & fn. 2.) The
initiative became effective on November 5, 2014.




                                                2
subterranean garage and two motor vehicles. In addition[] the losses in each of these
events exceeded $950.” Clay filed a timely notice of appeal.
       We appointed counsel to represent Clay on appeal. After examination of the
record, counsel filed an opening brief in which no issues were raised. On June 3, 2015
we advised Clay he had 30 days within which to submit any contentions or issues he
wished us to consider. On August 7, 2015 Clay filed a three-page hand-printed document
with attached exhibits that asked whether he could raise certain challenges on appeal.
We deem this request a supplemental brief. The issues Clay attempts to raise were either
addressed in his earlier appeal (People v. Clay (Mar. 16, 2015, B255384) [nonpub. opn.])
and found to have no merit or are beyond the scope of this appeal.
       We have examined the entire record and are satisfied Clays’s appellate attorney
has fully complied with the responsibilities of counsel and no arguable issue exists.
(Smith v. Robbins (2000) 528 U.S. 259, 277-284 [120 S. Ct. 746, 145 L. Ed. 2d 756];
People v. Kelly (2006) 40 Cal. 4th 106, 112-113; People v. Wende (1979) 25 Cal. 3d
436, 441.)
                                     DISPOSITION
       The order is affirmed.




                                                 PERLUSS, P. J.


       We concur:



              ZELON, J.



              SEGAL, J.



                                             3